OPINION — AG — ** TAXATION — AD VALOREM — STATE BOARD OF EQUALIZATION — ASSESSMENT ** (1) PURSUANT TO 68 O.S. 2463 [68-2463] THE STATE BOARD OF EQUALIZATION IS AUTHORIZED TO ADJUST AND EQUALIZE THE VALUATION OF PROPERTY FOR THE NEXT SUCCEEDING ASSESSMENT YEAR. THERE IS NO REQUIREMENT THAT THE STATE BOARD ADJUST AND EQUALIZE THE VALUATION OF PROPERTY DURING THE CURRENT ASSESSMENT YEAR. (2) PURSUANT TO 68 O.S. 2471 [68-2471] IT IS THE COUNTY ASSESSOR WHO INITIALLY BEARS THE DUTY OF CARRYING OUT THE ORDERS OF THE STATE BOARD OF EQUALIZATION TO EQUALIZE THE ASSESSMENT ROLLS OF THE COUNTY. (3) WHEN THE COUNTY BOARD OF EQUALIZATION ACTS TO RAISE OR LOWER THE ASSESSED VALUATION OF REAL PROPERTY OR PERSONAL PROPERTY WITHIN THE COUNTY, PURSUANT TO 68 O.S. 2459 [68-2459] IT MAY DO SO BASED ON COMPETENT EVIDENCE BEFORE IT; WHETHER AND TO WHAT EXTENT ANY PARTICULAR PIECE OF EVIDENCE, INCLUDING STUDIES BY THE TAX COMMISSION PERFORMED UNDER 68 O.S. 2462 [68-2462] SHOULD BE CONSIDERED IS WITHIN THE DISCRETION OF THE COUNTY BOARD, AND THUS IS A QUESTION OF FACT NOT ANSWERABLE BY AN ATTORNEY GENERAL OPINION. (4) 68 O.S. 2460 [68-2460] PROVIDES FOR NOTICE AND HEARING WHERE AN INCREASE IN VALUATION IS PERFORMED BY THE COUNTY ASSESSOR OR THE COUNTY BOARD OF EQUALIZATION, INCLUDING INCREASES MADE PURSUANT TO ORDER OF THE STATE BOARD OF EQUALIZATION. (5) THE STATE BOARD OF EQUALIZATION HAS THE AUTHORITY, PURSUANT TO 68 O.S. 2463 [68-2463] TO EQUALIZE AMONG VARIOUS CLASSIFICATION OF REAL PROPERTY WITHIN A COUNTY; HOWEVER, THE STATE BOARD IS NOT REQUIRED TO ADJUST AMONG THE CLASSES BUT MAY DO IF IT DEEMS SUCH ADJUSTMENT APPROPRIATE. (COUNTY EXCISE BOARD, PROCEDURES) CITE: 68 O.S. 2463 [68-2463], 68 O.S. 2471 [68-2471], 68 O.S. 2472 [68-2472], 68 O.S. 2463 [68-2463], 68 O.S. 2472 [68-2472], 68 O.S. 2473 [68-2473](A), 68 O.S. 2473 [68-2473](C), ARTICLE X, SECTION 21 (SUSAN BRIMER LOVING)